UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

RONNIE JOE PARKER,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               16-CV-6475W
               v.

UNITED STATES et al.,

                        Defendants.
_______________________________________


                              MOTION TO APPOINT COUNSEL

               On July 8, 2016, pro se plaintiff Ronnie Joe Parker (“Parker”) commenced this

action against the defendants alleging violations of his rights while hospitalized at Clifton

Springs Hospital. (Docket ## 1, 8, 10). Currently pending before this Court are two motions

filed by Parker seeking appointment of counsel. (Docket ## 47, 64).

               It is well-settled that there is no constitutional right to appointed counsel in civil

cases. Although the court may appoint counsel to assist indigent litigants pursuant to 28 U.S.C.

§ 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

23 (2d Cir. 1988), such assignment of counsel is clearly within the judge’s discretion. In re

Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The factors to be considered in deciding whether

or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;
               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58 (2d Cir. 1986).

               The Court must consider carefully the issue of appointment of counsel because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Therefore, the Court must first look to the “likelihood of merit” of the underlying

dispute, Hendricks v. Coughlin, 114 F.3d at 392; Cooper v. A. Sargenti Co., Inc., 877 F.2d at

174, and “even though a claim may not be characterized as frivolous, counsel should not be

appointed in a case where the merits of the . . . claim are thin and his chances of prevailing are

therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)

(denying counsel on appeal where petitioner’s appeal was not frivolous but nevertheless

appeared to have little merit).

               The Court has reviewed the facts presented herein in light of the factors required

by law and finds, pursuant to the standards promulgated by Hendricks, 114 F.3d at 392, and

Hodge v. Police Officers, 802 F.2d at 58, that the appointment of counsel is not necessary at this

time. As stated above, a plaintiff seeking the appointment of counsel must demonstrate a

likelihood of success on the merits. See id. Parker has not done so at this stage. Nor does

Parker’s case present any special reasons justifying the assignment of counsel. Although Parker


                                                 2
maintains that he “lacks knowledge of the law” (Docket # 64), the docket reflects that he has

been able to participate in the litigation thus far by propounding written discovery requests and

filing motions in an effort to compel responses (Docket ## 51, 52, 53, 54). On this record,

Parker’s requests for the appointment of counsel (Docket ## 47, 64) are DENIED without

prejudice to renewal following the district court’s decisions on the pending dispositive motions.

(See Docket ## 26, 49).

               One of Parker’s motions also requested an extension of time to respond to the

motion for summary judgment filed by several of the defendants. (Docket ## 49, 55, 64). That

request (Docket # 64) is GRANTED. The Court’s motion scheduling order (Docket # 55) is

modified as follows: plaintiff’s response/opposition is due by December 6, 2018, and

defendants’ reply is due December 20, 2018.



                                   DISCOVERY MOTIONS

               Also pending before this Court are three motions related to discovery: the first

was filed by counsel for defendant Joel Blackerby (“Blackerby”) and seeks an order staying

discovery (Docket ## 41, 42); the second and third were filed by Parker and seek, respectively,

an order compelling defendants Douglas Landy (“Landy”) and Kim Dean (“Dean”) to provide

further responses to interrogatories served on them (Docket # 51), and a protective order limiting

discovery concerning Parker’s “private and privilege[d] medical information not relevant to

[this] case” (Docket # 52).




                                                 3
Blackerby’s Motion to Stay Discovery (Docket ## 41, 42)

                 The following procedural history is relevant to Blackerby’s motion for an order

staying discovery. On September 6, 2017, Assistant United States Attorney Michael S. Cerrone

entered a notice of appearance as counsel for defendant Blackerby. (Docket # 22). Two weeks

earlier the Court had issued a scheduling order establishing various deadlines, including a

deadline of March 9, 2018 for the completion of fact discovery and April 20, 2018 for the filing

of dispositive motions. (Docket # 20). On December 18, 2017, Blackerby filed a motion to

dismiss the complaint on multiple grounds, including qualified immunity. (Docket # 26). That

motion remains pending before the district court.

                 On March 2, 2018, one week before the expiration of the fact discovery period,

counsel for defendants Landy, Dean and Clifton Springs Hospital wrote to the Court to request a

thirty-day extension of the discovery deadline; the letter noted that plaintiff Parker joined in the

request. The request was granted, and the fact discovery deadline was extended until April 9,

2018. (Docket # 40). No other scheduling order deadlines were modified or extended. Four

days later, on March 7, 2018, defendant Blackerby filed the instant motion to stay discovery.

(Docket # 41). Blackerby urges the Court to stay discovery until the qualified immunity issue is

determined. (Docket # 42). Parker opposes the stay. (Docket # 50).1

                 Although Blackerby’s memorandum of law cites authority for the proposition that

a stay of discovery is generally appropriate to permit the issue of qualified immunity to be

determined on a dispositive motion (see Docket # 42 at 6-7), several considerations distinguish

this case. First, by the time Blackerby filed a notice of appearance, a scheduling order had



        1
           Parker’s opposition was originally docketed incorrectly as his opposition to defendants’ summary
judgment motion; the docketing error has now been corrected to reflect that Parker’s submission was made in
opposition to Blackerby’s motion for a stay. (See Docket # 50).
                                                        4
already issued, and Blackerby subsequently participated in some discovery, apparently without

objection (Parker’s deposition, for example), although the extent of the discovery exchanged

between Parker and Blackerby is unclear (for example, as set forth below, the record is unclear

as to whether Blackerby answered Parker’s interrogatories). (See Docket # 56 at 2). In addition,

although the schedule was already in place and provided for a seven-month period within which

to complete discovery, Blackerby did not move for a stay until more than two months after the

filing of his motion to dismiss and one month before the expiration of the deadline. No

explanation has been tendered by Blackerby for the delay in seeking such relief.

                 Under these circumstances, the Court grants the motion to stay – except as to any

interrogatory responses already served by Blackerby that Parker finds deficient, which Parker

may pursue in accordance with the Court’s directions in the following section – on the following

condition: within ten days following the district court’s determination of Blackerby’s motion to

dismiss, to the extent any claims remain pending against Blackerby, counsel for Blackerby must

confer with Parker to discuss the discovery, if any, that both parties wish to pursue.2 Counsel for

Blackerby must promptly advise the Court in writing of the specific discovery sought and the

timeframe – not to exceed forty-five days – requested for that discovery.



Parker’s Motion to Compel (Docket # 51)

                 On April 23, 2018, Parker filed a motion to compel defendants to answer

interrogatories propounded by him. (Docket # 51). Defendants Landy and Dean opposed the

motion on the grounds that they had in fact answered the interrogatories, and they appended

copies of their responses to their opposition papers. (See Docket # 60 at Exhibit B). Defendant


        2
            If Blackerby has not already answered Parker’s interrogatories, Blackerby must do so following the
district court’s decision on his dismissal motion as directed infra.
                                                         5
Blackerby opposed the motion on the grounds that it was premature because Parker had filed it

before the expiration of the thirty-day response period provided by Fed. R. Civ. P. 33(b)(2).

(Docket # 62). Indeed, counsel affirmed that the interrogatories were received at the same time

as the motion to compel. (Id. at ¶ 7). The record does not make clear whether Blackerby

subsequently responded or declined to do so in view of his motion for a stay.

               Landy and Dean have responded to Parker’s interrogatories and have interposed

objections to a few. The record does not reveal which of the responses, if any, Parker believes to

be deficient. Should Parker wish to pursue further responses, he must first communicate with

counsel, identify the interrogatory responses he finds deficient and the reasons why, and confer

with counsel in an effort to resolve the disputed interrogatories before filing a motion to compel.

See Fed. R. Civ. P. 37(a)(1) (“The motion [for an order compelling discovery] must include a

certification that the movant has in good faith conferred or attempted to confer with the person or

party failing to make disclosure or discovery in an effort to obtain it without court action”).

               Accordingly, if Parker wishes to challenge any interrogatory responses served by

defendants, he must write to counsel by no later than November 21, 2018 to identify the

response(s) he finds deficient and the reasons why, and confer with counsel about those

deficiencies by no later than November 30, 2018. If that conferral does not resolve the

dispute(s), Parker may file a motion to compel by no later than December 21, 2018.

               With respect to defendant Blackerby, in the event that he has already answered

the interrogatories, Parker must follow the same procedure outlined above if he believes that any

of the responses are deficient. In the event that Blackerby has not responded, his answers may

be deferred until fourteen days following any decision by the district court denying his motion to

dismiss.


                                                  6
Parker’s Motion for a Protective Order (Docket # 52)

               Parker’s third motion seeks an order protecting from disclosure his “private and

privilege[d] medical information not relevant to [this] case.” (Docket # 52). As an initial matter,

this dispute is not properly before the Court because plaintiff did not confer with counsel for

defendant before filing the motion in order to determine if the dispute could be resolved. The

Federal Rules of Civil Procedure require such a conferral before filing a discovery motion. See

Fed. R. Civ. P. 26(c)(1) (“The motion [for a protective order] must include a certification that the

movant has in good faith conferred or attempted to confer with other affected parties in an effort

to resolve the dispute without court action”).

               The records that appear to be the subject of Parker’s motion are mental health

records from other facilities that predate his February 2014 hospitalization at Clifton Springs

Hospital. Counsel are directed to discuss with Parker whether defendants intend to rely upon

those records in this case and, if so, appropriate safeguards to limit public access to private and

sensitive medical information and to restrict the use of such records to this litigation. The parties

are directed to submit to this Court a proposed confidentiality order by no later than November

30, 2018. In addition, the Clerk of the Court is directed to seal Exhibits 3, 4, 5, 6, 8, 15, 16 to

Docket # 49-2 from public access.

                                          CONCLUSION

               For the reasons stated above, Parker’s motions to appoint counsel (Docket ## 47,

64) are DENIED without prejudice to renewal following the district court’s decisions on the

pending dispositive motions and his request to extend his time to respond to the pending motion

for summary judgment (Docket # 64) is GRANTED. The Court’s motion scheduling order




                                                  7
(Docket # 55) is modified as follows: plaintiff’s response/opposition is due by December 6,

2018, and defendants’ reply is due December 20, 2018.

               Defendant Blackerby’s motion to stay discovery (Docket ## 41, 42) is

GRANTED in part and DENIED in part as set forth above. Parker’s motion to compel

(Docket # 51) is DENIED without prejudice to renewal. Specifically, if Parker wishes to

challenge any interrogatory responses served by defendants, he must write to counsel by no later

than November 21, 2018, to identify the response(s) he finds deficient and the reasons why, and

confer with counsel about those deficiencies by no later than November 30, 2018. If that

conferral does not resolve the dispute(s), Parker may file a motion to compel by no later than

December 21, 2018. Finally, Parker’s motion for a protective order (Docket # 52) is DENIED.

The parties are directed to submit to this Court a proposed confidentiality order by no later than

November 30, 2018. In addition, the Clerk of the Court is directed to seal Exhibits 3, 4, 5, 6, 8,

15, 16 to Docket # 49-2 from public access.



IT IS SO ORDERED.




                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       November 8, 2018




                                                 8
